REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-28 are allowed.
Claims 1, 8, 15 and 22 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the transmitting, to the DU of the base gNB, a second message as a Response
 to the first message, the second message including information on at least one cell in the DU,_the at least one cell in the DU being identified based on the 
serving cell on the DU, wherein the serving cell information includes a global cell identity, a physical cell identity, a public land mobile network (PLMN) identity, cell frequency information and cell bandwidth information, and wherein the information on the at least one cell includes the global cell identity.
It is noted that the closest prior art, CHEN et al.  (US 20190297654, Sep.  26, 2019) shows the unique identification of the terminal used for the terminal connection state transmission is called an air interface transmission unique identification of the terminal, and this identification is C-RNTI in the LTE, the unique identification of the terminal in the inactive state is called as an Inactive UE ID.
It is noted that the closest prior art, Yokoyama (US 20200045591, Feb, 6, 2020), Shows the wireless terminal determines to reselect the serving cell (step S502). Then, the wireless terminal changes the serving cell from the cell provided by the DU to the cell provided by the DU.
However, CHEN et al. and Yokoyama et al. fails to disclose or render obvious the above underlined limitations as claimed.

The terminal disclaimer filed on 07/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat# No. 10880799, 10880789 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464